Title: From Thomas Jefferson to the Senate, 27 December 1802
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          I lay before you a treaty which has been agreed to by Commissioners duly authorised on the part of the US. and the Creek nation of Indians, for the extinguishment of the native title to lands in the Talassee county, and others between the forks of Oconee and Oakmulgee rivers in Georgia, in pursuance of the convention with that state; together with the documents explanatory thereof; and it is submitted to your determination whether you will advise and consent to the ratification thereof. 
          
            Th: Jefferson
            Dec. 27. 1802.
          
        